UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 6, 2016 Superior Uniform Group, Inc. (Exact name of registrant as specified in its charter) Florida 001-05869 11-1385670 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10055 Seminole Blvd., Seminole, Florida Registrant's telephone number including area code: (727) 397-9611 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders was held on May 6, 2016 at which ● six directors were elected to hold office until the next annual meeting of shareholders and until their respective successors are duly elected or appointed and qualified ; and ● the compensation of the named executive officers as disclosed in the proxy statement was approved, on an advisory basis; and ● the proposed Amended and Restated bylaws were adopted; and ● the selection of Mayer Hoffman McCann P.C., independent registered public accountants, as auditors of the Company for the year ending December 31, 2016 was ratified. Of the 13,986,952 shares outstanding and entitled to vote at the meeting, 12,694,428 shares were present, in person or by proxy. The results of the shareholder votes were as follows: Proposal 1: Election of Directors Nominee For Against Abstain Sidney Kirschner Michael Benstock Alan D. Schwartz Robin Hensley Paul Mellini Todd Siegel Proposal 2: Approval, on an advisory basis, the compensation as disclosed in the proxy statement of the named executive officers For Against Abstain Proposal 3: Adoption of Amended and Restated Bylaws For Against Abstain Proposal 4 : Ratification of Mayer Hoffman McCann P.C., as auditors for 2016 For Against Abstain Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunder duly authorized. SUPERIOR UNIFORM GROUP, INC. By: /s/
